IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                            :                           NO. 793
                                  :
         ORDER AMENDING RULES 170 :                           SUPREME COURT RULES
         AND 172 OF THE           :
         PENNSYLVANIA RULES OF    :                           DOCKET
         JUVENILE COURT PROCEDURE :
                                  :

                                                ORDER


PER CURIAM

       AND NOW, this 1st day of March, 2019, upon the recommendation of the
Juvenile Court Procedural Rules Committee, the proposal having been published for
public comment at 47 Pa.B. 938 (February 18, 2017):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Pennsylvania Rules of Juvenile Court Procedure 170 and 172 are amended in the
attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on July 1, 2019.

Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.